In a proceeding to compel respondent to accept for filing certain petitions nominating appellants as candidates for public offices in the Town of Wappingers Falls, appellant Cornell for the office of Councilman and appellant Fulton for the office of Supervisor, the appeal is from a judgment of the Supreme Court, Dutchess County, dated October 9, 1969, which dismissed the petition in the proceeding. *576Judgment affirmed, without costs. No opinion. Beldoek, P. J., Benjamin, Martuscello and Kleinfeld, JJ., concur.